      Case 2:20-cv-02373-ROS Document 103 Filed 05/07/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Yage Assembly, et al.,                    No. CV-20-02373-PHX-ROS
10                  Plaintiffs,                        ORDER
11   v.
12   United States of America, et al.,
13                  Defendants.
14
15          Defendants filed a motion to stay the reply deadline for all motions to dismiss until
16   fourteen days after the Court rules on Plaintiffs’ motion to amend the complaint. (Doc.

17   102). Good cause appearing,
18          IT IS ORDERED Defendants’ motion for a stay (Doc. 102) is GRANTED.

19          IT IS FURTHER ORDERED the current deadlines to file replies for all pending

20   motions to dismiss is RESET to fourteen days after a ruling on Plaintiffs’ motion to amend.
21          IT IS FURTHER ORDERED all Defendants shall file their responses to Plaintiffs’
22   motion to amend (Doc. 100) no later than May 19, 2021.

23          Dated this 7th day of May, 2021.

24
25
26                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
27
28
